The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hundere (US 3,760,561), Wilson (US 5,101,658) or Venkataraman in view of Darrah and further in view of Cunha or Tu.  
In the patent Hundere teaches an apparatus for determining the thermal stability of fluids, particularly for testing the deposition characteristics of jet fuels, comprising a single reservoir for containing fresh and tested fuel on opposite sides of a movable piston therein, a supply line connecting the fresh fuel chamber of the reservoir with a housing in which is mounted a heated tubular member, a return line connecting the outlet of the housing with the tested fuel chamber of the reservoir, a constant speed metering pump located in the return line between the housing and the tested fuel chamber of the reservoir to pump the fuel through the apparatus, a filter, designed to trap deposits which remain suspended in the fuel due to heating, located at the outlet of the housing, and a differential pressure measuring device connected across the filter to measure the pressure drop therethrough, and a valved bypass around the filter.  The apparatus also contains a source whereby the entire system may be pressurized to a constant pressure, preferably with an inert gas.  Column 3, line 44 to column 4, line 23 give a more detailed description of the heater and the types of analysis that can be conducted.  Hundere does not teach a microfluidic chip per se or the detector integrated with a microfluidic testing chip.  
In the patent Wilson teaches an apparatus for determining the thermal stability of fluids, particularly for testing the deposition characteristics of fuels, comprising a conduit system which connects in series; a reservoir to contain fresh fluid having within it a movable piston capable of discharging the fluid, a heater tube housing in which is mounted a heated tubular member, a time reactor housing of a sufficient volume to decrease the flow of the fluid therethrough, a spent fluid reservoir, a filter located at an outlet of the heater tube housing designed to trap deposits which may be formed due to the heating and remain suspended in the fluid, a similar filter located at an outlet of the time reactor housing designed to trap further deposits that may form with additional time, a differential pressure measuring device connected across each of these filters to measure the pressure drop therethrough, and a valved bypass around each of these filters.  The apparatus also contains a water balanced reservoir and pressure regulator whereby the entire system may be maintained at a constant pressure and not discharge volatile organic fuels to the outside (see figures 1-5 with their associated description).  Wilson does not teach a microfluidic chip per se or the detector integrated with a microfluidic testing chip.  
In the paper Venkataraman teaches an Apparatus for testing the degradation of jet fuel.  The deposits formed after short durations of pyrolytic degradation consist of carbonaceous solids growing on metal sulfide particles.  Carbonaceous solids contain amorphous films and uniformly sized spheroids.  Close association of the carbonaceous film with the sulfide particles suggests that it was produced by a heterogeneous process similar to chemical vapor deposition (CVD), while the morphology of the spheroidal deposits suggests that they were formed by homogeneous nucleation and growth in the fluid phase. Thermal stressing on an alumina-coated SS316 surface and reducing the sulfur content of the jet fuel from 0.10 to 0.01 wt % inhibited metal sulfide formation on the surface. This consequently inhibited the growth of film deposits but not the nature or amount of fluid-phase deposits.  These results have shown that the sulfur content of jet fuel and the substrate composition control the heterogeneous carbon deposition.  These parameters do not affect the nucleation and growth of the fluid-phase deposits.  Figure 2 presents a schematic representation of the flow reactor setup used for the thermal stressing experiments.  The paragraph with the "Substrates and Fuel Samples" heading teaches that the substrates were foils with dimensions of 13 cm × 0.3 cm × 0.025 cm.  There were placed in a 1/4 in. (OD), 20 cm long, glass-lined, stainless steel tube reactor inserted in a vertical block heater.  Venkataraman does not teach a microfluidic chip per se or the detector integrated with a microfluidic testing chip.  
In the patent Darrah teaches a method of evaluating the thermal stability of hydrocarbon liquid fuels, the fuel flows over a heated tube that causes the fuel to decompose and deposit a residue as a film on the surface of the heated tube.  The thickness of that residue film is a measure of the fuel's thermal stability.  To measure the film's thickness, the film is illuminated with light that is substantially monochromatic.  The light reflected from the surface of the heater tube interferes with the light reflected from the overlying surface of the residue film on that tube and thereby causes variations in the intensity of the reflected light.  Those variations in intensity of the reflected light are detected to obtain a measure of the thickness of the film.  In one embodiment of the invention, the heated tube is situated in an enclosed housing through which the fuel is caused to flow and the thickness measurement is made while the film builds up on the heated tube.  In another embodiment of the invention, the film on the heater tube is evaluated after the complete thickness has been deposited.   
In the paper Cunha investigated the interaction of ozone with bio-fuel, revealed by electrical conduction and infrared spectroscopy.  The highly reactive gas promotes accelerated oxidation, along with changes of the electrical conductivity.  The materials specific parameter is monitored by a specially designed thin-film resistor sensor, integrated within a micro-fluidic flow cell.  Recordings of the ozone induced conductivity (OiC) are presented for bio-diesel samples, processed from cotton seed oil, blended with and without antioxidants, as well as for fuel grade ethanol, and for commercial Petrol–Diesel, serving as a reference.  The time delay between onset of ozone induced oxidation and associated increase in the electrical conductivity defines the oxidative stability, usually revealing a time span, ranging from minutes to hours.  For comparison, Rancimat tests were performed for the same samples.  Comparable induction times were obtained for the OiC method under low ozone flux conditions.  The set-up is an easy to implement proposed test method, and allows for electronic on-line fuel quality monitoring.  The second full paragraph on page 2161 describes the Rancimat test set-up as the established method, to quantify oxidative stability as an important chemical feature, via the so-called induction time.  Briefly, the fuel sample is maintained at a temperature of 110 °C in ambient air that is constantly bubbled through the sample vial.  After a sample specific period, persistent, slow oxidation of the heated fuel sample upon contact with the passing air bubbles, causes an increased concentration and release of volatile oxidative reaction products.  The gas atmosphere over the liquid is continuously fed to and bubbled through a second vial that contains distilled, low conductivity water, while monitoring the temporal change of its electrical conductivity by means of a suited conductivity meter.  These polar, thus partly ionic molecules may dissolve, react and dissociate in the water bath and eventually lead to a distinct increase of its ionic conductivity.  In general, the longer the monitored induction time (tIND), the higher is the oxidative stability.  The disadvantage of the Rancimat test is a relatively bulky technical set-up, due to operation at elevated, controlled temperature over an extended period of time, along with the need to exchange vials and solutions, and cleaning of monitoring electrodes after use.  In this work, the interaction of ozone with different fuels has been explored in an attempt, to develop a faster and substantially simplified test method.  It utilizes admission of ozone gas (O3) for accelerated oxidation of the fuel sample under consideration, while performed at ambient temperature and pressure.  In principle, there are two dominant reaction channels expected: ozone reacts with the hydrogen molecules to form water, OH bonds and, possibly, radical forms, or with the carbon atoms to form CO or CO2.  The onset of the oxidative ozone reaction with the liquid fuel, indicating loss of chemical stability, is associated with an increasing concentration of electrically conducting reaction products that are present directly within the fuel sample.  This quantity is monitored via the temporal variation of its electrical resistance or conductivity.  For the electrical recording, an externally mounted micro-fluidic cell is employed that houses a thin-film resistance sensor.  The last full paragraph on page 2161 teaches dimensions for the microfluidic part as less than 10 mm.  
In the paper Tu looked at/reviewed microfluidic devices.  As a new miniaturized platform stemming from the field of micro-electromechanical systems, they have been used in many disciplines.  In the field of chemical reactions, microfluidic device-based microreactors have shown great promise in building new chemical technologies and processes with increased speed and reliability and reduced sample consumption and cost.  This technology has also become a new and effective tool for precise, high-throughput, and automatic analysis of chemical synthesis processes.  Compared with conventional chemical laboratory batch methodologies, microfluidic reactors have a number of features, such as high mixing efficiency, short reaction time, high heat-transfer coefficient, small reactant volume, controllable residence time, and high surface-to-volume ratio, among others.  Combined with recent advances in microfluidic devices for chemical reactions, this review aims to give an overview of the features and applications of microfluidic devices in the field of chemical synthesis.  It also aims to stimulate the development of microfluidic device applications in the field of chemical reactions.  The introduction teaches that the microfluidic technique is a rapidly growing method that has gained wide interest scientifically and technologically.  The technique refers to the science and technology of systems that manipulate small amounts of fluids generally in the nanoliter scale and below.  Micromachining technologies have recently been applied in manufacturing microfluidic devices for chemical reaction purposes.  In the course of downscaling chemistry, the use of microfluidic device-based reactors has been expanded not only in chemical analysis, but also in the chemical synthesis of many useful compounds.  Microfluidic reactors are expected to bring about revolutionary changes in chemical synthesis from both the academic and industrial viewpoints.  The use of microfluidic reactors for the highly efficient screening of functional materials and synthesis of biologically active compounds and efficient catalysts has received significant research interest.  Microfluidic reactors are defined as reactors that have microstructures for chemical reactions.  An essential feature of microfluidic device-based reactors is microstructures that are implemented and used for chemical reactions.  Typical dimensions of microstructures range from 10 to 500 μm.  The microfluidic reactor confers many advantages over conventional scale chemistry: 1) micromixers integrated in microfluidic devices can reduce mixing times to milli- or nanoseconds presenting opportunities to study extremely fast reactions (i.e., millisecond- to second-scale reaction times) for chemical synthesis; 2) the decrease in linear dimensions allows heat transfer coefficients to exceed those of conventional heat exchangers by an order of magnitude; 3) microfluidic devices have the ability to perform reactions in extremely small volumes and control the residence time; 4) the increased surface-to-volume ratio in microfluidic device-based reactors has significant implications for surface-catalyzed reactions.  Other properties of these microreactors include localized control of concentration gradients, separation of reaction products, and the possibility of eliminating unwanted side reactions.  Aside from the evident advantages of miniaturization, such as improved portability, safety, and reduced reagent consumption, the promising features of integrated microfluidic devices could allow achievement of higher reaction and analysis rates via the integration of microfluidic reactors with analytical instrumentation, thus enabling the online monitoring of reaction kinetics.  Moreover, the accelerated speed of reaction and analysis is beneficial for the high-throughput synthesis and screening of desired compounds.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to scale down the size of the heated contacting portions of the Hundere, Wilson or Venkataraman devices to a microfluidic size as taught by Cunha for an oxidative stability device and is recommended by Tu because of the advantages in size and other aspects as taught by both Cunha and Tu.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to determine the appropriate size needed for the microfluidic device such as the millimeter dimensions taught by Cunha.  Finally it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the detector into the microfluidic device as taught by Darrah and Tu for the benefits of detecting deposit formation as it is happening as taught by at least Darrah.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to thermal and oxidative stability testing apparatus and methods.  Of note is the cited Harvey heater block assembly (see US 4,595,824) using a flat test plate to which a channel has been formed to contact the fuel with the elevated temperature surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797